Title: To James Madison from Thomas Newton, 12 December 1806
From: Newton, Thomas
To: Madison, James



Sir
Custom House Norfolk Decr. 12, 1806

I wrote you last mail that I had heard Capt. Douglas of the Brittish ship of war Belona had purchased two Schooners.  The information I find was not correct & having wrote the Brittish Consul on the subject I enclose you his answer; whether such vessels can be permitted you will please to determine and instruct me how to act.  I have not a doubt but the Consul will perform as he promises, as I have ever found him averse to any measures infringing our neutrality.  Can these vessels sail in our waters for the purpose of supplying the Brittish men of war.  Some our Citizens are I am informd employ’d on board them.  Are they permitted to do so.  Only one Schr. is fitted at present  The other was one of those complaind of by the Brittish as belonging to Cooper.  They have now purchased her but I have no suspicion, she will be fitted here as an Arm’d vessel.  Inclosed are several letters received from impressed American Seamen.  It is impossible we can identify them here.  Their freinds no doubt will send proper vouchers for them.  I shall apply to the Consul in every instance & he seems desireous to have such as are real American’s released, but he has no power to do it.  It rests with the Capts. who detain them & he can only use his interest to obtain their libirty.  I am with the greatest respect Yr. Obt Servt.

Thos NewtonCollr

